Citation Nr: 1329525	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served in the Coast Guard from July 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a May 2008 rating decision issued 
by the RO in San Diego, California.  

The rating decision was reaffirmed by an August 2008 rating 
decision by the RO in Cleveland, Ohio.   

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran claims that he developed disorders of the low 
back, knees and legs while serving in the Coast Guard.  
Specifically, he reports sustaining injuries in a 1964 
accident in Alaska that caused him to develop back, knee and 
leg problems.  He never sought treatment for his back, leg, 
or knee problems after service.

The Veteran's service treatment records do not reflect any 
treatment as a result of this claimed accident.  While the 
Veteran reported being treated at a private hospital at the 
time of the accident, that hospital did not have any records 
pertaining to the Veteran.  The Veteran's service personnel 
records likewise do not confirm the accident.

However, the Veteran has submitted lay statements from two 
witnesses to the accident.  A retired Coast Guard officer 
reported that the Veteran was riding in the back of a 
flatbed truck when he slid off the truck in a sharp turn and 
a heater fell on him.  

The individual reported that the Veteran was injured and 
unconscious in the accident and was administered emergency 
care and sent to a civilian hospital since no military 
medical facilities were available.  When the Veteran 
returned from the hospital, he was noted to be on crutches, 
complained of back and leg pain and had to be given limited 
duty.  

Another member of the Coast Guard reported remembering the 
accident when the Veteran fell off of a truck, although he 
did not know anything about his injuries or his medical 
condition.  This individual reported that a hospital 
corpsman was called and the Veteran was removed from the 
scene.   He also did not know whether the Veteran was placed 
on light duty when he returned from treatment.  

The lay statements are credible and sufficient to establish 
that the Veteran was involved in accident in the Coast Guard 
and sustained some type of injury in the accident.  

Although the Veteran does not have a current diagnosis as to 
a claimed back, leg or knee condition, he is competent to 
relate that he has pain or any other symptoms that are due 
to the previous injury . 

The evidence of an injury in service and current symptoms of 
a disability meets the low standard for affording a VA 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83  
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran 
scheduled for a VA examination to 
determine the nature and likely etiology 
of the claimed low back, leg and knee 
conditions.  The claims folder should be 
available to the examiner for review in 
connection with his evaluation.   All 
indicated testing should be performed.  

The examiner should elicit from the 
Veteran and record a complete medical 
history.  

After reviewing the entire record and 
examining the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (at 
least 50 percent likely) that he suffers 
from a low back, leg or knee disability 
due to the reported injuries sustained 
in the accident during service or due to 
another event or incident of his period 
of active service.  

A complete rationale should be provided 
in the report of examination.  If the 
examiner is unable to provide the 
requested opinion without resort to 
undue speculation, he or she should 
explain why this is the case.

2.  After completing all indicated 
development, the RO should readjudicate 
the Veteran's claims in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a fully responsive 
Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
opportunity for response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


